                                       Case 3:19-cv-02861-WHA Document 125 Filed 01/27/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                UNITED STATES DISTRICT COURT

                                   8
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10

                                  11   MARY CALDWELL,
                                  12                  Plaintiff,                            No. C 19-02861 WHA
Northern District of California
 United States District Court




                                  13           v.

                                  14   UNITEDHEALTHCARE INSURANCE                           ORDER DENYING DEFENDANTS’
                                       COMPANY, UNITEDHEALTHCARE                            MOTION FOR SUMMARY
                                  15   SERVICES, INC.,                                      JUDGMENT
                                  16                  Defendants.

                                  17

                                  18
                                                                             INTRODUCTION
                                  19
                                            Affiliated plan administrators move for summary judgment on all claims brought by a
                                  20
                                       class of medical insurance plan beneficiaries seeking coverage for liposuction to treat
                                  21
                                       lipedema.
                                  22
                                                                               STATEMENT
                                  23
                                            Class representative Mary Caldwell received medical insurance through her husband’s
                                  24
                                       employer, Oracle (Def. Exh 108 at UHC_CALD_0000651; Def. Exh. 28 at
                                  25
                                       UHC_CALD_0001082). Oracle funded the insurance but delegated plan administration to
                                  26
                                       UnitedHealthCare Insurance Company (“United”) (Def. Exh. at UHC_CALD_0001082).
                                  27
                                       Caldwell sought treatment of her lipolymphedema, the late-stage form of lipedema, a chronic
                                  28
                                       Case 3:19-cv-02861-WHA Document 125 Filed 01/27/21 Page 2 of 7




                                   1   progressive condition causing the abnormal accumulation of fat deposits in the trunk and

                                   2   appendages that can possibly become painful, immobilizing, and lead to other health

                                   3   consequences.

                                   4        Since 2017, Caldwell has sought to treat her lipolymphedema with liposuction, a surgical

                                   5   procedure which uses suction to remove fatty tissue from the body. Caldwell requested that

                                   6   United approve coverage for liposuction and was twice denied on the basis that her request fell

                                   7   under United’s “unproven” exclusion. Caldwell appealed both denials to United’s first level of

                                   8   internal appeals and United upheld both its 2017 and 2019 denials (Def. Exhs. 16, 27).

                                   9                                                  ANALYSIS

                                  10        1.      THE PLAN ILLEGALLY REQUIRED THREE LEVELS OF
                                                    REVIEW TO EXHAUST.
                                  11
                                            United contends that Caldwell’s entire ERISA suit is barred for failure to exhaust all
                                  12
Northern District of California




                                       administrative remedies available under the plan. ERISA regulations, however, specifically
 United States District Court




                                  13
                                       forbid requiring three levels of appeal:
                                  14
                                                    (c) The claims procedures of a group health plan will be deemed to
                                  15                be reasonable only if,
                                  16                                   *          *      *
                                  17                         (2) The claims procedures do not contain any provision,
                                                             and are not administered in a way, that requires a claimant
                                  18                         to file more than two appeals of an adverse benefit
                                                             determination prior to bringing a civil action under section
                                  19                         502(a) of the Act;
                                  20   29 C.F.R. § 2560.503-1(c)(2).

                                  21        ERISA further requires that health insurance plans provide a plan document that is

                                  22   “written in a manner calculated to be understood by the average plan participant, and . . .

                                  23   sufficiently accurate and comprehensive to reasonably apprise such participants and

                                  24   beneficiaries of their rights and obligations under the plan.” 29 U.S.C. § 1022.

                                  25        Here, the plan covering Oracle employees violated these requirements because it required

                                  26   three levels of appeal: two internal appeals and one external review. Specifically, in “HOW

                                  27   TO APPEAL A CLAIM,” the 2018 Oracle plan laid out procedures for the first and second

                                  28   appeals and stated:
                                                                                         2
                                       Case 3:19-cv-02861-WHA Document 125 Filed 01/27/21 Page 3 of 7




                                   1                Your first appeal request must be submitted to UnitedHealthcare
                                                    within 180 days after You receive the claim denial. You should
                                   2                submit all information that You feel supports Your claim. If You
                                                    fail to appeal a denied claim within the 180-day period,
                                   3                UnitedHealthcare’s claim determination will be final and
                                                    binding.
                                   4
                                                                       *       *      *
                                   5
                                                    If You are not satisfied with the first level appeal decision of
                                   6                UnitedHealthcare, You have the right to request a second level
                                                    appeal from UnitedHealthcare. Your second level appeal request
                                   7                must be submitted to UnitedHealthcare within 60 days from receipt
                                                    of first level appeal decision. If you fail to appeal a denial claim
                                   8                within the 60-day period, UnitedHealthcare’s claim
                                                    determination will be final.
                                   9
                                       (emphasis in original) (Plaintiff Exh. 24 at 484-85).
                                  10
                                       Immediately after the above, the plan included a third level of review:
                                  11
                                                     FEDERAL EXTERNAL REVIEW PROGRAM.
                                  12                If, after exhausting Your internal appeals, You are not satisfied
Northern District of California
 United States District Court




                                                    with the determination, or if UnitedHealthcare fails to respond to
                                  13                your appeal in accordance with applicable regulations regarding
                                                    timing, You may be entitled to request an external review of
                                  14                adverse benefits determinations at no charge to you (emphasis in
                                                    original).
                                  15
                                       The section then gave three conditions under which a claimant would be entitled to the external
                                  16
                                       review, including “clinical reasons,” “the exclusions for Experimental, Investigational, or
                                  17
                                       Unproven Services,” recission of coverage, or if otherwise required by law.
                                  18
                                            Immediately after the section on the Federal External Review Program came “YOUR
                                  19
                                       FINAL RECOURSE – AFTER EXHAUSTION OF REMEDIES,” the provision
                                  20
                                       addressing suing in court. It stated:
                                  21
                                                    If You disagree with the final decision on Your appeal, You have
                                  22                the right under Section 502(a) of ERSA to file suit in a state or
                                                    federal court located in San Francisco, California. You must do so
                                  23                within one year after You have exhausted all steps in the
                                                    UnitedHealthcare Claims Procedures and Appealing a Denied
                                  24                Claim under the UnitedHealthcare Plans sections above (emphasis
                                                    added).
                                  25
                                            The last sentence and particularly the last two words — “sections above” — made the
                                  26
                                       federal external review program mandatory in order to sue in court. The section entitled
                                  27
                                       “FEDERAL EXTERNAL REVIEW PROGRAM” appeared immediately before the section
                                  28
                                                                                       3
                                       Case 3:19-cv-02861-WHA Document 125 Filed 01/27/21 Page 4 of 7




                                   1   entitled “YOUR FINAL RECOURSE” and thus was one of the “sections above.”

                                   2   “FEDERAL EXTERNAL REVIEW PROGRAM” thus added a third level of appeal. The

                                   3   entire regime, therefore, was illegal under the regulation.

                                   4        To be clear this order and the regulation do not bless a requirement for two levels of

                                   5   appeal. The regulation says three is too many in all cases but does not say two can always be

                                   6   imposed. In a case like this in which United as a matter of established policy and practice

                                   7   treats a procedure as “unproven” across the board, one level of appeal is plenty and a second

                                   8   level would be burdensome and futile.

                                   9        2.      UNITED’S LETTERS TO CALDWELL WERE MISLEADING
                                                    AS TO HER RIGHTS AND OBLIGATIONS.
                                  10
                                            United’s denial letters exacerbated the unfairness. While they alluded to steps she might
                                  11
                                       take by repeatedly using the term “may,” the letter never stated that the court house doors
                                  12
Northern District of California




                                       would be closed to Caldwell if she took only one appeal.
 United States District Court




                                  13
                                            United’s first denial letter dated November 28, 2017 repeatedly used “may” in reference
                                  14
                                       to United’s appeal process:
                                  15
                                                    You . . . may ask to see any information we used to make this
                                  16                decision (Exh. 13 at 304).
                                  17                You or your authorized representation may request an appeal (Exh.
                                                    13 at 306).
                                  18
                                                    If you don’t send the appeal on time, you may lose your right to
                                  19                appeal the decision (ibid.).
                                  20                You may ask for an urgent external review to be completed at the
                                                    same time as an internal urgent appeal (Exh. 13 at 306).
                                  21
                                                    You may be able to ask for an external review (ibid.).
                                  22
                                                    You may have the right to file a civil action under ERISA if all
                                  23                required reviews of your claim have been completed” (Exh. 13 at
                                                    306).
                                  24
                                            Identical “may” language appeared in United’s second letter dated March 6, 2019, which
                                  25
                                       denied Caldwell’s 2019 request. In each denial letter United used the word “may” six times to
                                  26
                                       refer to appeal procedures and going to court. Never in either letter was there any statement
                                  27

                                  28
                                                                                       4
                                       Case 3:19-cv-02861-WHA Document 125 Filed 01/27/21 Page 5 of 7




                                   1   that Caldwell had any obligation to exhaust further internal appeals on pain of losing her day in

                                   2   court.

                                   3        Similarly, United’s appeal denial letters, received June 1, 2018 and April 26, 2019,

                                   4   blazed with a profusion of “mays” once again indicated a permissive reading of the appeals

                                   5   process:

                                   6                If you are not satisfied with this decision, you or your authorized
                                                    representative may request a second level review. To request a
                                   7                review, you must send a letter requesting an appeal . . . .
                                   8                                   *         *     *
                                   9                You may be able to request an external review.
                                  10                                   *         *     *
                                  11                You may have the right to file civil action under section 502(a) of
                                                    ERISA after you have exhausted all your appeal rights
                                  12
Northern District of California




                                       (Exh. 16 at 357–58). Again, nowhere did the letters inform Caldwell that she was obligated
 United States District Court




                                  13
                                       pursue those remedies as a precondition to preserving her court rights.
                                  14
                                            The letters ranked as most misleading. United could have written (but did not) a clear-
                                  15
                                       cut sentence stating that if she failed to take further reviews she would lose her right to sue in
                                  16
                                       court. Instead, United employed permissive “may” language to set a trap for the unwary, a
                                  17
                                       litigation gimmick in waiting. This Court will not be party to the gimmick.
                                  18
                                            3.      DE NOVO REVIEW IS REQUIRED.
                                  19
                                            Turning to the merits, United has chosen not to advance an administrative record in
                                  20
                                       support of its motion for summary judgment. Indeed, nowhere in United’s opening brief,
                                  21
                                       declarations, or supporting evidence does United even use the phrase “administrative record.”
                                  22
                                       Instead, United submitted a de novo record. Nevertheless, it says it is entitled to deference
                                  23
                                       under the abuse of discretion standard.
                                  24
                                            This is incorrect. The raison d'être for the abuse of discretion standard begins with a
                                  25
                                       proper administrative record that reasonably supports the decision as it was made at the time in
                                  26
                                       question. Without such a record, it is impossible to judge whether the decision was in the
                                  27
                                       ballpark of reasonable. United has refused to submit such a record and has instead compiled a
                                  28
                                                                                        5
                                       Case 3:19-cv-02861-WHA Document 125 Filed 01/27/21 Page 6 of 7




                                   1   new record that includes evidence not before it at the time it considered Caldwell’s claims.

                                   2   The new record consists of new evidence on liposuction and testimony by experts that could

                                   3   not have been before United at the time it denied Caldwell’s claims. It has submitted a record

                                   4   you would expect to find in a de novo review. Where our court of appeals has insisted on an

                                   5   abuse-of-discretion standard, an administrative record had been supplied, but here United has

                                   6   not submitted an administrative record so the predicate for the abuse-of-discretion standard is

                                   7   missing. So de novo review will apply.

                                   8        On the record before us now, questions of fact remain as to the efficacy and safety of

                                   9   liposuction, so summary judgment must be denied in favor of a trial at which time the various

                                  10   experts can be cross-examined and their credibility assessed.

                                  11        4.      THE BURDEN IS ON UNITED TO SHOW A MEDICAL PROCEDURE IS
                                                    UNPROVEN, NOT ON THE CLAIMANT TO SHOW IT IS PROVEN.
                                  12
Northern District of California




                                            United contends the plan excluded “unproven” services. The order disagrees. It
 United States District Court




                                  13
                                       excluded services determined not to be effective due to insufficient and inadequate clinical
                                  14
                                       evidence from well-conducted randomized controlled trials or cohort studies in the prevailing
                                  15
                                       published peer-reviewed medical literature.
                                  16
                                                    EXPERIMENTAL, INVESTIGATIONAL, OR UNPROVEN
                                  17                SERVICES
                                  18                    Health services, including medication that are determined not
                                                    to be effective for treatment of the medical condition and/or not to
                                  19                have a beneficial effect on health outcomes
                                  20                    -   Well-conducted randomized controlled trials are two or
                                                            more treatments compared to each other, with the patient
                                  21                        not being allowed to choose which treatment is received.
                                  22                    -   Well-conducted cohort studies from more than one
                                                            institution are studies in which patients who receive study
                                  23                        treatment are compared to a group of patients who receive
                                                            standard therapy. The comparison group must be nearly
                                  24                        identical to the study treatment group.
                                  25        As Lucy Koh recently held in Wise v. Maximus Federal Services, Inc., nearly identical

                                  26   language places the burden of proof on United to show, by appropriate studies, that the

                                  27   procedure is not effective:

                                  28                A further difficulty arises from the fact that the “Unproven
                                                                                      6
                                       Case 3:19-cv-02861-WHA Document 125 Filed 01/27/21 Page 7 of 7



                                                   Service(s)” exclusion applies when a treatment is determined to be
                                   1               not effective and not to have a beneficial effect on health outcomes
                                                   based on insufficient and inadequate clinical evidence. This is
                                   2               subtly different from an exclusion that would apply when a
                                                   treatment is not determined to be effective based on lack of clinical
                                   3               evidence.
                                   4                        The Court construes the “Unproven Service(s)” exclusion
                                                   to apply only when the outcome of qualifying studies affirmatively
                                   5               suggest that a treatment is ineffective and does not have a
                                                   beneficial impact on health outcomes. As the Court noted on
                                   6               summary judgment, this is a higher threshold than mere absence of
                                                   evidence; by its terms, the exclusion instead requires the actual
                                   7               existence of evidence of ineffectiveness and lack of impact. This
                                                   result is compelled by the principles of ERISA, which require the
                                   8               Court to construe exclusions narrowly, enforce Plan terms as
                                                   written, and resolve ambiguities against the drafter.
                                   9
                                            Wise v. MAXIMUS Fed. Servs., Inc., No. 18-CV-07454-LHK, 2020 WL 4673152, at *11
                                  10
                                       (N.D. Cal. Aug. 12, 2020).
                                  11
                                                                             CONCLUSION
                                  12
Northern District of California




                                            United’s motion for summary judgment is DENIED.
 United States District Court




                                  13
                                                   IT IS SO ORDERED.
                                  14

                                  15
                                       Dated: January 27, 2021
                                  16

                                  17

                                  18                                                         WILLIAM ALSUP
                                                                                             UNITED STATES DISTRICT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     7
